
	
		III
		112th CONGRESS
		2d Session
		S. RES. 499
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2012
			Mr. Burr (for himself
			 and Ms. Mikulski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the tenth anniversary of the
		  National Institute of Biomedical Imaging and Bioengineering.
	
	
		Whereas the National Institute of Biomedical Imaging and
			 Bioengineering Establishment Act (Public Law 106–580; 114 Stat. 3088) was
			 signed into law on December 29, 2000;
		Whereas the National Institute of Biomedical Imaging and
			 Bioengineering (referred to in this preamble as the Institute)
			 awarded its first research grants in April 2002;
		Whereas the purpose of the Institute, a component of the
			 National Institutes of Health, is to conduct and support research, training,
			 dissemination of health information, and other programs relating to biomedical
			 imaging, biomedical engineering, and associated technologies and modalities
			 with biomedical applications;
		Whereas the Institute was established to—
			(1)accelerate the
			 development of new technologies with clinical and research applications;
			(2)improve
			 coordination and efficiency at the National Institutes of Health and throughout
			 the Federal Government;
			(3)lay the
			 foundation for a new medical information age;
			(4)promote economic
			 development; and
			(5)provide a
			 structure for training current and future researchers based on the most recent
			 innovative discoveries;
			Whereas the Institute and the biomedical imaging and
			 bioengineering research communities encourage the integration of the physical
			 and life sciences to advance human health by improving quality of life and
			 reducing the burden of disease through research and discoveries;
		Whereas, since its establishment, the Institute has
			 supported research to develop scientific advances in biotechnology, imaging,
			 and biomedical engineering, and to advance the application of biomedical
			 technology to improve detection, treatment, and prevention of disease by
			 assembling diverse teams of scientists and engineers to pursue innovative
			 medical therapies and technologies to better meet the health care needs of
			 patients; and
		Whereas the Institute has helped to support scientific
			 breakthroughs in areas such as regenerative medicine, cancer treatments, and
			 nanotechnology, which are helping health care providers to better target care
			 and meet the individual health care needs of patients: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commends the
			 National Institute of Biomedical Imaging and Bioengineering for its leadership
			 in research and its role in advancing technologies that improve patient
			 health;
			(2)recognizes the
			 remarkable impact that biomedical research supported by the National Institute
			 of Biomedical Imaging and Bioengineering has had on patients; and
			(3)recognizes the
			 importance of maintaining a strong commitment to pursuing the next generation
			 of life-saving treatments and technologies for patients.
			
